Citation Nr: 0433812	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  89-08 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for polycystic ovary 
disease or an ovarian cyst.

2.  Entitlement to service connection for a cyst and/or polyp 
of the colon. 

3.  Entitlement to service connection for a right breast 
cyst.

4.  Entitlement to service connection for a cyst around the 
eyes.

5.  Entitlement to service connection for a cyst of the 
thyroid and/or a parathyroid adenoma.

6.  Entitlement to service connection for a cyst of the left 
hip.

7.  Entitlement to service connection for a cyst of the left 
groin.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1958 
to March 1961 and from May 1961 to October 1962.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, for additional development.  
Following the RO's completion of the requested actions, the 
case was returned to the Board for additional review.


FINDINGS OF FACT

1.  Neither polycystic ovary disease, nor an ovarian cyst, 
nor a cyst of the right breast, nor a colon cyst, nor a colon 
polyp, nor a cyst around the eyes, nor a cyst of the thyroid, 
nor parathyroid adenoma, nor a cyst of the left hip, nor a 
cyst of the left groin, were shown in service.  

2.  No medical professional links either polycystic ovary 
disease, or an ovarian cyst, or a cyst of the right breast, 
or a colon cyst, or a colon polyp, or a cyst around the eyes, 
or a cyst of the thyroid, or a parathyroid adenoma, or a cyst 
of the left hip, or a cyst of the left groin to her periods 
of military service or any event thereof, or to her service-
connected vaginitis.


CONCLUSION OF LAW

Neither polycystic ovary disease, nor an ovarian cyst, nor a 
cyst of the right breast, nor a colon cyst, nor a colon 
polyp, nor a cyst around the eyes, nor a cyst of the thyroid, 
nor parathyroid adenoma, nor a cyst of the left hip, nor a 
cyst of the left groin were incurred or aggravated by 
service, and neither is any of these disorders proximately 
due to or the result of service-connected vaginitis.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was remanded most recently by the 
Board in July 2003 for additional evidentiary and procedural 
development by the RO, including an effort to obtain any 
service records held by the Army Board for Correction of 
Military Records and readjudication of the claims in 
question.  Various other remands preceded the Board's July 
2003 action.  All of the actions sought by the Board in its 
many prior remands appear to have been completed in full as 
directed and neither the veteran nor her representative 
contends otherwise.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  

It, too, is noted that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), became law in November 2000, subsequent to the 
initiation of the original claims forming the basis of the 
instant appeal.  The VCAA significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits by redefining the obligations of VA with 
respect to its duty to assist a claimant, and including an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  The applicable law and regulations have been the 
subject of holdings of various Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was initially 
provided to the veteran in December 2001 correspondence that 
was remailed to her at a separate address in March 2002, and 
its particulars were more fully explained to her by the RO in 
October 2002 and June 2004 letters.  To that extent, the VA's 
duties established by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has 
endeavored to obtain any and all pertinent records of 
treatment, including those compiled in service and 
thereafter.  In addition, the veteran has been afforded one 
or more VA medical examinations to evaluate the disabilities 
in question during the course of the instant appeal, and all 
relevant reports of VA treatment have been obtained and 
associated with his claims folder.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, the initial RO adjudication preceded the 
enactment of the VCAA.  Full notice of the VCAA followed with 
readjudication by the RO, and notice to the veteran, as 
provided by Pelegrini.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran-appellant.  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Service medical records of the veteran reveal no complaints 
or findings pertaining to polycystic ovary disease, ovarian 
cysts, breast cysts, colon cysts or polyps, eye cysts, 
thyroid cysts, hip cysts, or groin cysts.

Service medical records do show that a pelvic examination at 
enlistment in April 1958 revealed clinically normal findings, 
with the veteran having a normal introitus vagina and cervix, 
a clean uterus, and a negative adnexa.  In her Report of 
Medical History, the veteran answered "no" when asked if 
she ever had or now had a vaginal discharge, been pregnant, 
been treated for a female disorder, had painful menstruation 
or had irregular menstruation.  The veteran's menstrual 
history was judged to be normal.  

Beginning in June 1959, and continuing thereafter, the 
veteran was seen regularly with complaints and for treatment 
of dysmenorrhea.  In August 1960, she was seen after 
complaining of a heavy vaginal discharge with a severe 
itching sensation.  She continued to be seen in 
September 1960, as her condition had not improved.  She had 
bacterial vaginitis and her cervix was red.  The diagnostic 
impression was of acute cervicitis.  She was prescribed 
Benadryl and sulfa vaginal cream.  Later in September 1960, 
the appellant was treated for a Trichomonas infection.  In 
December 1960, she was seen again with a reddened cervix and 
reddened vulva.  She was treated with Gentian Violet 
painting.  

In January 1961, the veteran was hospitalized for 25 days for 
vaginitis caused by Proteus Vulgaris.  She related the onset 
of severe vaginal itching to August 1960.  At that time, she 
noted a creamy, white discharge associated with pruritus.  
While hospitalized, she was placed on a rigid routine of 
douching and suppositories, hydrocortisone, and daily vitamin 
A.  She responded slowly to this mode of therapy, but was 
completely asymptomatic by the 20th day of care.  

In March 1961, the veteran underwent a separation physical 
examination and was diagnosed with chronic pelvic 
inflammatory disease.  Her cervix was reddened and tender and 
there was a yellow discharge noted.  The uterus was tender.  
She was prescribed Tetracycline and hot sitz baths.  Later 
that month, she was hospitalized for vulvovaginitis due to 
Trichomonas vaginalis.  It was noted that she had consulted a 
physician at the dispensary who diagnosed "cyst of the right 
tube" after observing yellowish discharge on pelvic 
examination and suspected pregnancy because of a question of 
a "blue uterus."  Papanicolaou smears of the cervix and 
vagina showed no cytological abnormalities.  In June 1961, 
there was no change found in her physical condition and she 
was accepted for reentry into service.  

The veteran was seen in the Gynecology Clinic in August 1961.  
It was noted that she had been treated for vaginal discharge 
irregularly since August 1960.  At the time of the 
examination, she had multiple vaginal warty growths.  She was 
treated with Podophyllum.  She continued to be treated with 
Podophyllum for this condition from August 1961 to 
December1961.  

In August 1962, the appellant reported that she thought she 
was pregnant.  The examiner noted intrauterine growth.

In September 1962, the veteran was seen in the Gynecology 
Clinic, where she indicated that her last menstrual period 
had been only three days in duration when she normally had 
five-day periods.  A "froz" test was positive.  Physical 
examination showed the uterus to be of six-weeks gestational 
size.  The cervix was soft and cystic.  The diagnosis was 
early pregnancy, six weeks.  

Later in September 1962, the veteran underwent a medical 
examination for separation from service.  It was noted on the 
report for medical examination that she had intrauterine 
growth of eight weeks.  The diagnosis was uterine pregnancy, 
not delivered.  On a Report of Medical History, the veteran 
answered "yes" when asked if she ever had or now had a 
vaginal discharge, been pregnant, been treated for a female 
disorder, or had painful menstruation.  The examiner 
indicated that the veteran was approximately seven weeks 
pregnant and that she had recurrent vaginitis, under 
treatment.  

By rating decision of February 1974, service connection was 
granted for vaginitis, effective from August 1973.  

In March 1974, the veteran continued to be treated for 
vaginal complaints.  She was diagnosed with pelvic 
congestion, dysmenorrhea with considerable psychogenic 
overlay, and rule out endometriosis.

In April 1974, Edward Sattenspiel, M.D., sent a medical 
statement regarding the veteran to the Phoenix, Arizona VA 
Hospital.  The veteran was therein noted to complain of 
constant heavy vaginal discharge with intermittent itching.  
Pelvic examination at the time of her initial visit was 
reported as unremarkable.  The next week she was seen again 
and microscopic examination of the vaginal discharge revealed 
a significant Candida albicans infection.  She was prescribed 
Monistat cream to use nightly for two weeks.  There was no 
evidence of any chronic, adnexal infection on physical 
examination and her tubes were apparently patent.  

Of record is a lay statement, dated in April 1974, in which 
the affiant indicated that it was her knowledge that the 
veteran had become pregnant in service in an attempt to be 
discharged from active duty.  The same affiant reported in a 
subsequent statement that the veteran had never been pregnant 
or had never delivered a full term baby.  Another statement 
from a separate individual was to the effect that she was 
unaware that the veteran had ever been pregnant.

In May 1974, a medical statement regarding the veteran was 
sent to the Chief, VA outpatient services.  The primary 
complaints therein listed were nausea, pelvic pain, and 
malaise of one-week's duration.  A blood count was found to 
be high, followed by a bloody vaginal discharge with a bad 
odor.  She related that she had never been pregnant; and that 
she had painful, regular periods and had had a similar 
episode of the present illness in the past.  She also 
described a longstanding history of vaginitis.  Physical 
examination revealed a slight, bloody discharge with a mild 
vaginitis and normal cervix.  A Papanicolaou smear was 
reported negative.  The uterus was in the anterior position, 
normal size, tender to manipulation and the left adnexa was 
slightly thickened and tender.  The tentative diagnosis was 
endometritis.  The examiner recommended that the veteran be 
observed through her next menstrual period and if symptoms 
persisted, a dilation and curettage should be considered.  

In February 1982, the veteran was seen for vaginal bleeding 
intermittently between periods.  She noted problems with 
discharge and odor since 1960.  She also had adnexal pain.  
The assessment was of fibrocystic disease.  A period of 
hospital care followed for treatment of fibrocystic disease 
and peptic ulcer disease.  She was seen later that month for 
bilateral fibrocystic disease of the breasts without 
adenopathy or nipple discharge.  She was told to return for 
follow-up in one year.  

In March 1982, the veteran was seen in the VA general medical 
clinic.  She complained of two menses in September 1981 and 
since then, she had been having heavy clots and cramps every 
20 days.  Pap smears were negative.  She also reported a nine 
year history of vulvar itching, pain, and discharge with 
vulvar "sores."  She was told this was vaginitis and she 
had been using douche.  Physical examination revealed no 
abdominal masses or vaginal lesions.  The cervix also had no 
lesions and the adnexa had no masses.  The vulva had old 
folliculitis and no lesions.  The impression was anovulatory 
bleeding, and a dilation and curettage was planned.  

The veteran was hospitalized by VA in April 1982 for a colon 
polyps.  While hospitalized, she underwent a biopsy of the 
breast which was consistent for fibrocystic disease.  Thyroid 
functions performed during the hospitalization were normal.  
The colonoscopy showed several pedunculated colonic polyps.  
These were snared.  The gastroenterology service did not feel 
that the veteran was likely to have familial polyposis.  The 
pertinent diagnoses were of colonic polyps and fibrocystic 
disease of the breast.  

In June 1982, the veteran was hospitalized for 
hyperthyroidism.  

The veteran underwent a VA examination in August 1982.  She 
related that she was treated for vaginitis in 1960 and 
continued to have vaginal discharge.  She was advised to use 
Betadine douches.  Physical examination revealed negative 
breasts, and normal secretions.  Wet prep disclosed no 
Trichomonads.  Stippled cells suggested "clue cells."  The 
clinical picture of persisting vaginitis with "clue cells" 
suggested Hemophilus (also termed Gardnerella) vaginitis.  
The laboratory was unable to grow the organism.  The 
pertinent diagnosis was chronic, recurrent vaginitis, 
probably due to Gardnerella. 

The veteran underwent a VA examination in October 1984.  
Physical examination revealed that the uterus appeared large.  
There was no adnexal mass felt.  On pelvic examination, there 
was white vaginal discharge, which was very cheesy in 
character.  The pertinent diagnosis was of chronic vaginitis.  

In February 1987, a medical report of a VA examination by a 
fee-basis physician, P. A. Blichert, MD, was received by VA.  
It was therein noted that the veteran had been treated for a 
long period of time for "vaginitis."  She had occasional 
nodules in the inguinal lymph node area related to "boils" 
around the vagina and on the perineum.  There were no breast 
masses.  Pelvic examination showed slight redness of the 
perineum.  Wet smears were negative for Trichomonas, Monilia 
and Clue Cells.  They were positive for white blood cells.  
The cervix was hypertrophic, and healed externally.  The 
vaginal mucosa was free from change.  The uterine corpus was 
enlarged and globular.  A mass was present in the left 
adnexa, that could not be separated from the uterine corpus.  
The right adnexa was negative.  The impressions were 
mechanical vulvitis, pelvic tumor, fibroid uterus or left 
adnexal mass.  Dr. Blichert recommended a pelvic ultrasound 
to determine the nature of the pelvic tumor.  A February 1987 
outpatient treatment record from a VA examiner associated 
with the claims folder indicated that the veteran's diagnosis 
at that time was ovarian disease unrelated to vaginitis.  

The veteran was hospitalized by VA in March 1987.  She was 
admitted with a suspected left-sided ovarian cyst which was 
confirmed by sonogram.  The gynecologist performed an 
exploratory laparotomy with bilateral salpingoovariectomy and 
total abdominal hysterectomy for the ovarian cyst and 
endometriosis.  The pertinent diagnoses were endometriosis, 
endometritis, and a bilateral ovarian cyst.  A surgical 
pathology report presented diagnoses of menopausal phase 
endometrium, diffuse macro and microcysts of the right ovary, 
and a simple left ovarian cystoma.  

In July 1987, the veteran asserted entitlement to service 
connection for ovarian cysts.  She claimed that she was 
discharged from service in 1962 due to what the military 
authorities considered was a pregnancy, and that in 
November 1962, her condition was diagnosed as an ovarian cyst 
at England Air Force Base Hospital.  

The veteran was hospitalized by VA in July and August 1987.  
Past medical history revealed a history of hypothyroidism, 
and two adenomatous parathyroid glands were removed in 1982 
with resolution of hypercalcemia.  She had a history of 
familial polyposis.  She was followed by the gastrointestinal 
clinic and noted to have over 100 polyps in her colon.  A 
total abdominal colectomy with ileocolostomy followed.  

Further VA hospital care was necessitated in August, 
September, and October 1987 for conditions unrelated to this 
appeal.  Of import was a past medical history which showed a 
parathyroidectomy in 1976.  A period of VA hospitalization in 
November 1987 was required for management of familial 
polyposis.  

In January 1988, the veteran was seen in the psychiatric 
clinic with numerous somatic complaints.  She had complaints 
of skin lesions with none found; vague aches and pains and 
eye problems.  She also was seen in the neurology clinic with 
vague complaints in the lumbosacral area.  The impression was 
chronic low back pain probably secondary to degenerative 
changes in the spine.  The examiner stated that in view of 
the history of parathyroid adenoma, status post hysterectomy, 
and bilateral salpingo-oophorectomy, an endocrine evaluation 
should be considered.  While a resident of the VA domiciliary 
in February 1988, she complained of swelling in the right 
groin.  An examiner evaluated the veteran but was unable to 
detect any abnormality.  

In April 1988, VA hospital care was undertaken to rule out 
pheochromocytoma.  Further hospitalization was required in 
July 1989 to rule out Cushing's syndrome and, in February and 
August 1990, to rule out pheochromocytoma.  

In June 1988, medical assistance was received for skin 
problems of the groin.  Further treatment was obtained in 
March 1989 for a left groin lesion; in June 1989, she was 
seen for a pruritic eruption.  Between July 1989 and June 
1992, medical care was received for hyperkeratotic papules of 
the legs and arms, a sebaceous cyst of the cheek, a mass of 
the axilla, and seborrheic dermatitis of the face, hands, and 
legs.

In July 1990, a VA examiner in endocrinology submitted a 
medical statement regarding the veteran's various diagnoses 
to the VA, Chief of Medical Service.  The examiner indicated, 
in pertinent part, that the veteran had hyperparathyroidism 
which was treated with a partial parathyroidectomy in 
June 1982.  However, hypercalcemia persisted post-
operatively, and necessitated re-exploration six months 
later.  A retroesophageal parathyroid adenoma was located and 
resected in December 1982.  As far as the examiner knew, her 
blood calcium had been normal since that time.  

In July 1990, the Army Board for Correction of Military 
Records denied the veteran's request to reconsider its prior 
refusal to correct her military records.  In her 
reconsideration request, the veteran indicated that she 
suffered from inservice problems, including pain in the left 
lower extremity and left adnexal area, hair loss, and 
probable anemia, which were not adequately diagnosed or 
treated.  

In January 1991, a physician of the National Institutes of 
Health noted diagnoses of  a history of primary 
hyperparathyroidism, cured after resection of a single 
parathyroid adenoma in December 1982, with normal serum 
calciums at present; as well as a history of polycystic 
ovarian disease, with a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy in April 1987.  Other 
diagnoses included postoperative residuals of a subtotal 
colectomy in 1987 for polyposis, and postoperative residuals 
of an excisional biopsy of a breast mass in December 1990 
with pathology revealing an intraductal carcinoma with a 
small focus of infiltrating ductal carcinoma.  The noted 
diagnoses parallel those entered as a result of a period of 
hospital evaluation and treatment at the National Institutes 
of Health during January 1997.

A period of hospitalization occurred in January 1991 to rule 
out Cushing's syndrome.  In February 1991, the veteran was 
hospitalized by VA in conjunction with a right breast biopsy 
that was positive for ductal infiltrating carcinoma.  During 
her hospital stay, she complained of vaginal pruritus and was 
treated with topical Clotrimazole.  She had a lumpectomy, 
axillary resection and radiation treatment.  The discharge 
diagnosis was Stage II right breast carcinoma.  

The veteran was hospitalized by VA in October 1991 for 
dissection of a right axillary mass.  The mass was negative 
for metastatic tumor.  Further hospital care is shown from 
March to July 1997, primarily for diabetes mellitus, although 
the records of treatment denote treatment for skin lesions, 
rashes, and a gynecological mass during that time frame.  A 
cholecystectomy was performed in January 1996.

Records of VA medical care demonstrate that the veteran was 
treated during 1996, 1997, and 1998 for left facial lesions, 
a skin lesion of the left hip, recurrent cystic lesion in the 
vulvular area, foreign body of the left face, and skin tags 
in the area of the left chest and axilla.  

In October 1996, the veteran underwent a VA gynecological 
examination.  The examination showed a complete removal of 
her uterus in 1987, along with both ovaries and tubes for 
endometriosis.  There was no prolapse of the vagina or 
vaginal cuff or displacement of pelvic organs and there was 
no menstruation.  Both of her ovaries were removed with her 
uterus and tubes.  It was also noted that there had never 
been complications with pregnancy "because the veteran had 
never been pregnant."  A December 1996 addendum to the 
October 1996 VA gynecological examination indicated that the 
examiner was unable to render an opinion on whether or not 
there was a misdiagnosis of the veteran's gynecological 
problems during service.  The examiner stated that 
endometriosis was a diagnosis based on operative findings.  
At the time of the examination, the veteran was noted to have 
no signs or symptoms consistent with endometriosis.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in September 1999.  She testified that she 
started having infections in service and had never had 
complete relief from the infections since that time.  She 
stated that she never went without an infection, and that 
they treated her for the infections with constant douching 
and antibiotics everyday.  She also stated that while 
hospitalized, she received this treatment three times per 
day.  She related that endometriosis began in service and 
that she believed that it was caused by exercising, carrying 
heavy duffel bags, and marching.  She related that she was 
initially told that she was pregnant, but another doctor at 
England Air Force Base in Louisiana evaluated her and told 
her that she was not pregnant, that she had an ovarian cyst.  
She also indicated that even though she has had a 
hysterectomy, she was told that she would still grow cysts.  
She also testified that the left hip and left groin cysts 
were connected to the left ovarian cyst because the ovarian 
cyst adhered to her colon and pushed her colon down and 
necessitated the radial hysterectomy.  Further, she related 
that a private physician told her that people with thyroid 
problems grow cysts around their eyes and she believed that 
this was all related.  

Received by the RO in October 1999 were photocopied medical 
articles as to the relationship between endometriosis and an 
enzyme source therefor, as well as estrogen production.  

Added to the record in November 1999 by the RO's hearing 
officer were selected excerpts from a medical treatise as to 
endometriosis and trichomoniasis.  

The Louisiana State University Health Sciences Center 
reported in July 2002 that records of the veteran could not 
be identified, and that the Center was not required to keep 
records of treatment beyond ten years after the date of 
treatment.  

Received by the RO in November 2002 was a response from the 
National Personnel Records Center as to the RO's earlier 
inquiry with respect to the whereabouts of the certain 
service medical records of the veteran.  In such response, it 
was noted that searches for the England Air Force Base 
records were conducted, but no records were located.  

The veteran was afforded a VA medical examination in March 
2003, findings from which prompted the examiner to opine 
that, because the veteran underwent a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy, it was 
impossible for there to be any current polycystic ovary 
disease.  In the examiner's opinion, it was apparent that the 
veteran had been diagnosed with polycystic ovary disease in 
the past and may have been treated therefor, but it was 
unclear how or on what basis such diagnosis was ever made.  
The examiner also concluded that no causal relationship 
existed between vaginitis and the onset of polycystic ovary 
disease and/or fibrocystic disease of the breasts.  Lastly, 
it was found by the examiner that it would be difficult to 
say that either polycystic ovary disease or fibrocystic 
disease of the breasts was the result of the veteran's 
military service, as both were noted to tend to be of a 
hereditary origin.

Received by the RO in February 2004 was correspondence from 
the Army Board for Correction of Military Records in which it 
was noted that such organization was not currently in 
possession of any military records of the veteran.  Review of 
the veteran's case was noted to have been completed in August 
1989, following which all of the veteran's records were 
returned to the National Personnel Records Center.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131.  Service connection requires 
medical evidence of a current disability; medical, or in some 
cases lay, evidence of inservice incurrence of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the current disease or 
injury.  Hickson v. West, 12 Vet.App. 247, 253 (1999).  

Service connection may also be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet.App. 439, 448 (1995) (additional disability 
resulting from the aggravation of a nonservice-connected 
disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a)). 

The veteran's service medical records are entirely negative 
for complaints, findings, or diagnoses involving any of the 
disabilities in question.  Even so, evidence developed 
postservice indicates that there is or has been at some time 
since discharge, some disability involving polycystic ovary 
disease, a cyst of the ovary, a cyst of the right breast, a 
parathyroid adenoma, a colon polyp, and one or more cysts or 
skin lesions of or near the eyes, thyroid, left hip, and left 
groin.  Absent however, is competent evidence linking any of 
the veteran's claimed disorders to her periods of military 
service or to her service-connected vaginitis.  No medical 
professional provides any finding or opinion as to the 
existence of a nexus between any claimed disorder and the 
veteran's periods of active duty or any event thereof.  The 
same is true as to the presence of a direct, causal 
relationship between the claimed disabilities and the 
veteran's service-connected vaginitis, or aggravation of the 
nonservice-connected disorders per Allen.  In fact, there is 
medical evidence to the contrary.  

The only linking evidence set forth by the record is that 
offered by the veteran in her oral and written testimony.  
While the veteran is competent to testify as to what she 
herself might have observed, the record in no way reflects 
that she is a medical professional who has the requisite 
training and knowledge to offer an opinion as to medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992) (medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
knowledge and require the special knowledge and experience of 
a trained medical professional).  As such, any opinion of the 
veteran as to the linkage between the disabilities in 
question and her military service or service-connected 
vaginitis is not competent.

In the absence of competent evidence linking the claimed 
disorders to service, the preponderance of the evidence is 
against claims of entitlement to direct and secondary service 
connection for polycystic ovary disease, an ovarian cyst, a 
cyst of the right breast, a colon cyst, a colon polyp, cysts 
around the eyes, a cyst of the thyroid, a parathyroid 
adenoma, a cyst of the left hip, and a cyst of the left 
groin.  Accordingly, the appeal is denied.

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's 
claims, such statute is not for application in this instance.


ORDER

Service connection on direct and secondary bases for 
polycystic disease, an ovarian cyst, a cyst of the right 
breast, a colon cyst, a colon polyp, a cyst around the eyes, 
a cyst of the thyroid, parathyroid adenoma, a cyst of the 
left hip, or a cyst of the left groin, is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



